UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2206


FATEMEH NAJAFIAN,

                Debtor - Appellant,

           v.

CAPITAL ONE N.A., Successor and Assign to Chevy Chase Bank
FSB Loan Servicer c/o Samuel I. White PC,

                Creditor – Appellee,

KEVIN R.   MCCARTHY,   Trustee;   OFFICE   OF   THE   UNITED   STATES
TRUSTEE,

                Trustees – Appellees.



                             No. 10-2322


FATEMEH NAJAFIAN,

                Debtor - Appellant,

           v.

CAPITAL ONE N.A., Successor and Assign to Chevy Chase Bank
FSB Loan Servicer c/o Samuel I. White PC,

                Creditor – Appellee,

KEVIN R.   MCCARTHY,   Trustee;   OFFICE   OF   THE   UNITED   STATES
TRUSTEE,

                Trustees – Appellees.
                               No. 10-2360


FATEMEH NAJAFIAN,

                 Debtor - Appellant,

           v.

CAPITAL ONE N.A., Successor and Assign to Chevy Chase Bank
FSB Loan Servicer c/o Samuel I. White PC,

                 Creditor – Appellee,

KEVIN R.     MCCARTHY,   Trustee;   OFFICE   OF   THE   UNITED   STATES
TRUSTEE,

                 Trustees – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00664-GBL-IDD; 1:10-cv-00843-GBL-IDD)


Submitted:    April 28, 2011                       Decided:      May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fatemeh Najafian, Appellant Pro Se. Ronald James Guillot, Jr.,
SAMUEL I. WHITE, P.C., Virginia Beach, Virginia; Kevin R.
McCarthy, MCCARTHY & WHITE, P.L.L.C., McLean, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                     2
PER CURIAM:

            In     these       consolidated    appeals,       Fatemeh      Najafian

appeals the district court’s orders: (1) denying her motions to

renew the automatic stay and prevent foreclosure; (2) affirming

the bankruptcy court’s order granting Capital One N.A.’s motion

for   relief     from    the     automatic   stay;   and    (3)    dismissing   her

motion to appeal an order of the bankruptcy court denying her

motion to dismiss the Interim Trustee.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                   Najafian v. Capital

One     N.A.,    Nos.     1:10-cv-00664-GBL-IDD;           1-10-cv-00843-GBL-IDD

(E.D. Va. Oct. 25, 2010; filed Nov. 15, 2010 & entered Nov. 16,

2010; filed Nov. 22, 2010 & entered Nov. 23, 2010).                        We deny

Najafian’s motion for preparation of a transcript at government

expense and dispense with oral argument because the facts and

legal    contentions       are    adequately   presented      in   the    materials

before    the    court   and     argument    would   not    aid    the   decisional

process.



                                                                           AFFIRMED




                                         3